Citation Nr: 0716335	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  06-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 RO decision.  

In May 2007, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Based on a motion presented during the hearing in May 2007, 
this appeal has been advanced on the docket because of the 
veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record shows that a left leg disability 
did not manifest in service and is not otherwise related to 
service.


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
July 2005, prior to the initial decision on the claim in 
December 2005.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini, 18 Vet. App. at 120.

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the July 2005 letter, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Although this 
notice was not given to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the question of the rating or 
effective date is rendered moot as service connection is not 
warranted.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, the RO scheduled a hearing before the 
Board in May 2007.  At the hearing, the veteran identified 
private medical records which were not associated with the 
claims file.  The veteran testified that his private 
physician had retired.  The veteran also testified that he 
had some contact with his physician and his medical records 
could not be located.  As such, the Board concludes that 
further attempts to obtain these records appear futile.  See 
38 C.F.R. § 3.159 (c)(1).  

The Board observes that there was no VA examination conducted 
in conjunction with the issue on appeal.  VA is required to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  For 
reasons discussed in greater detail below, the Board finds 
that a VA examination is not required because the medical 
evidence of record, which consists of the private medical 
records and VA medical records, is sufficient to evaluate the 
veteran's claim.

The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained by VA.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

The veteran asserts that he is entitled to service connection 
because he sustained an injury to his left leg in service 
during a plane crash.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may also be granted for a chronic disease 
if there were manifestations sufficient to identify the 
disease and sufficient observations to establish chronicity 
in service.  38 C.F.R. § 3.303(b).  If chronicity in service 
was not established, a showing of continuity of symptoms 
after discharge is required to support the claim for service 
connection.   

The March 1943 enlistment examination was silent for a left 
leg disability and the physical examination of the veteran's 
extremities was normal.  The service medical records were 
negative for a diagnosis of or treatment for a left leg 
injury or disability.  The physical examination of the 
veteran in October 1945 for separation purposes was also 
normal and indicated no musculoskeletal defects.  

In VA medical records dated from November 2004 to August 2006 
the veteran was diagnosed with and treated for chronic leg 
swelling, chronic venous insufficiency and pedal edema.  

In the May 2007 Board hearing, the veteran testified that he 
was involved in combat in India and injured his left leg in 
service during a plane crash.  The veteran indicated that he 
received treatment for his left leg injury at a hospital in 
the jungle in 1943 or 1944.  

The Board acknowledges that the veteran served in combat in 
India.  Under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

In this case, the veteran's account of the plane crash as 
depicted in his testimony is presumed because it is 
consistent with the time, place and circumstances surrounding 
his combat service in India.  Despite this presumption, the 
evidence of record lacks evidence of an injury in service and 
a nexus between the veteran's left leg disability and an in-
service injury.  

The Board finds that the evidence of record does not 
establish service connection for a left leg disability 
because there is no evidence of record linking the veteran's 
left leg disability to an injury in service, other than the 
veteran's own statements.  The evidence of record is devoid 
of any objective medical evidence of a left leg disability 
until November 2004, many decades after service. No doctor 
has ever opined that any of his leg conditions are related to 
any remote incident in service.
Without competent medical evidence linking the veteran's 
disability to service, service connection is not warranted.

The Board has considered the veteran's testimony that he 
sustained a left leg injury in service which caused his 
current disability; however, the record reflects that he 
lacks the medical expertise necessary to render a medical 
diagnosis or competent opinion regarding the etiology of his 
left leg disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a left leg 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.








ORDER

Service connection for a left leg disability is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


